Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/399,632, filed on 07 November 2014.
Allowable Subject Matter



Claims 20-22 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20 and claim 30, the prior art of record does not teach, suggest, or disclose “… a constant velocity model associated with the information provided by the sensors to predict a next position of the monoscopic video camera using the previously correctly computed or confirmed position.” Claims 21-22 and 31-32 are similarly objected to as being dependent upon claim 20 and claim 30, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 11,182,960 and also in view of Edge et al. (U.S. PG-PUB 2010/0208033), Scott et al. (U.S. PG-PUB 2010/0045701) and Yeatman, Jr. et al. (U.S. PG-PUB 2011/0222757). Although the claims at issue are not identical, they are not patentably distinct from each other because ([See table below for claim comparisons.])
Patent 11,182,960
Instant Application (17/532066)
Differences Explained
1. A markerless system including …
1. A markerless system, the system including: …
(Differences are highlighted in BOLD.). The Examiner notes that while the respective independent claims nominally recite ‘a markerless system’, the claim limitations diverge in an obvious way. The Examiner notes that the combination of EDGE, SCOTT, and YEATMAN render instant independent claim 1 obvious, as further explained in the Office action below.
… wherein the processor is configured to 
use a constant velocity model associated with information provided by the sensors to predict a next position of the monoscopic video camera using previously correctly computed or confirmed position, and wherein 
20. The system of claim 1 that 

uses a constant velocity model associated with the information provided by the sensors to predict a next position of the monoscopic video camera using the previously correctly computed or confirmed position.
(Differences are highlighted in BOLD.). The Examiner notes that the limitations of patented claim 1 are essentially the same as those recited in dependent claim 20 of the instant application.
the processor is configured to use that prediction to re-project a 3D point cloud onto a current frame, to enable a point matching algorithm to match points identified in a real-time video feed from the stereoscopic witness cameras and projected points in the re-projected 3D point cloud.
21. The system of claim 20 that uses that prediction to re-project a 3D point cloud onto the current frame, to enable a point matching algorithm to match points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud.
(Differences are highlighted in BOLD.). The Examiner notes that the limitations of patented claim 1 are essentially the same as those recited in dependent claim 21 of the instant application.
20. The system of claim 1 that uses a Levenberg-Marquardt minimization scheme for camera tracking to minimize an error between the points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud.
22. The system of claim 21 that uses a Levenberg-Marquardt minimization scheme for camera tracking to minimize an error between the points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud.
After the recited preamble, the respective dependent claims are exactly the same.
Claim 1. …
Claims 30-31
Instant claims 30 and 31 are essentially similar to instant claims 20 and 21, respectively, and are rendered obvious for the same reasons.
20. The system of claim 1 that 

uses a Levenberg-Marquardt minimization scheme for camera tracking to minimize an error between the points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud
32. The camera tracking system of Claim 31, that 
uses a Levenberg-Marquardt minimization scheme for camera tracking to minimize an error between the points identified in the real-time video feed from the stereoscopic witness cameras and the projected points in the new, 3D point cloud.
After the recited preamble, the respective dependent claims are exactly the same.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 9-10, 15, 18, 25-28, and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edge et al. (U.S. PG-PUB 2010/0208033, 'EDGE') in view of Scott et al. (U.S. PG-PUB 2010/0045701, 'SCOTT') and Yeatman, Jr. et al. (U.S. PG-PUB 2011/0222757, 'YEATMAN').
Regarding claim 1, EDGE discloses a markerless system (EDGE; ¶ 0027; “… there is no need for special physical markers (e.g., a fiducial marker …, a standard geometrical structure or feature, etc.). … a user with a computing device, a display, and a camera can generate a map and a mixed reality scene where rather than positioning "augmentations" relative to physical markers, items are positioned relative to a focus of the user. … In a mobile scenario, … the focus [is] the direction in which the user is facing. Various implementations can accurately position notes in a 3D space without using any special printed markers through use of … computer vision techniques that allow for building a map of a local environment, … as a user moves the camera around. … the same augmentations can be displayed whatever the map happens to be--as the map is used to provide a frame of reference for stable positioning of the augmentations relative to the user. … such an approach provides a user with consistent and convenient access to items (e.g., digital media, information, applications, etc.) that are of special importance through use of nearly any combination of display and camera, in any location.”), the system including: 
(i) a hand-held or portable monoscopic video camera (EDGE; FIG. 1; ¶ 0032; “In the environment 160, a user operates a handheld computing device 170 (e.g., a cell phone …) that has a built-in video camera …”); 
(ii) sensors including (EDGE; ¶ 0094; “Tracking or sensing techniques [are] used … by sensing movement by computing optical flow, by using … gyroscopes mounted on a camera, by using position sensors that compute the relative position of the camera (e.g., to determine the front of view of the camera), etc.”; [The Examiner notes that ‘position sensors’ may encompass an accelerometer; however, SCOTT explicitly discloses an accelerometer.]) sensing over six degrees of freedom (EDGE; FIG. 3; ¶ 0047; “The camera pose update block 350, 360 … operates to solve a problem with six degrees of freedom.”);  
(iii) two witness cameras forming a stereoscopic system (EDGE; FIG. 2; ¶ 0035; “The display 188 of the goggles 185 can include a left eye display and a right eye display; noting that the goggles 185 … include a stereoscopic video camera. The left eye and the right eye displays may include some parallax to provide the user with a stereoscopic or "3D" view.”),  ([The Examiner notes that EDGE discloses a goggle with a stereoscopic video camera, which is analogous to ‘witness cameras’, in addition to a hand-held device with a camera, which is analogous to a ‘monoscopic camera’. The Examiner relies on YEATMAN to more explicitly teach a stereoscopic system embodied by three distinct cameras, which are a central cinematic/monoscopic camera flanked laterally by two stereoscopic witness cameras.]);  
(iv) a camera tracking system in connection with the monoscopic video camera (EDGE; FIG. 3; ¶ 0039; “… the tracking thread 340 … estimates camera pose” ¶ 0094; “ Tracking or sensing techniques [are] used [for] sensing movement by computing optical flow, by using … gyroscopes mounted on a camera, by using position sensors that compute the relative position of the camera (e.g., to determine the front of view of the camera), etc. Such techniques may be implemented by a tracking module … for generating mixed reality scenes.”); and 
(v) a rendering station (EDGE; FIG. 3; ¶ 0088; “The rendering [virtual object(s)] 380 [module] … may rely on a graphics processing unit (GPU) … to render a mixed reality scene. The core modules of FIG. 8 may issue commands to a GPU interface … for rendering.”) in wireless connection (EDGE; ¶ 0099; “Computing device 900 … contains communication connections 916 that allow the device to communicate with other computing devices 918, such as over a network. Communication connections 916 are … communication media … [which] include … wireless media such as acoustic, RF, infrared and other wireless media.”) with the camera tracking system (EDGE; FIG. 3; ¶ 0039; ¶ 0094);  
the markerless system (EDGE; ¶ 0027) being for mixing or compositing in real-time, computer generated 3D objects and a video feed from the video camera, to generate real-time augmented reality video (EDGE; ¶ 0019; “… techniques … provide a user various ways to engage with different kinds of digital information or media (e.g., displayed as "sticky note"-like icons that appear to float in the 3D space [‘computer generated 3D objects’] around the user). Such items can be made visible through an "augmented reality" (AR) where real-time video of the real world is modified [‘mixing or compositing in real-time’] … before being displayed to the user.”) for (EDGE; ¶ 0087; “… an item rendered in a mixed reality scene may … be an application. … consider a card game [‘video game’] such as solitaire. A user may select a solitaire item in a mixed reality scene that, in turn, displays a set of playing cards where the cards are manipulated by issuance of … commands.”), in which: 
(a) the sensors position and 3D orientation of the video camera to be calculated, wherein the sensors are configured to output the real-time positioning data to the camera tracking system (EDGE; ¶ 0094; “Tracking or sensing techniques [are] used [for] sensing movement by computing optical flow, by using … gyroscopes mounted on a camera, by using position sensors that compute the relative position of the camera … Such techniques [are] implemented by a tracking module … for generating mixed reality scenes.”);  
(b) ([YEATMAN discloses this limitation.]);  
(c) the rendering station is configured to receive wirelessly (EDGE; ¶ 0099) and to use real-time positioning data automatically to create, (EDGE; ¶ 0048; “With respect to the rendering block 380, the data thread 370 includes a retrieval block 374 to retrieve geometrically located data [130] and an association block 378 that may associate geometrically located data with … objects. … the geometrically located data may specify a position for an object and when this information is passed to the render block 380, the object is rendered according to the geometry to generate [‘create’] a virtual object in a scene observed by a camera. … the method 300 is capable of operating in "real time". … consider a frame rate of 24 fps, a frame is presented to a user about every 0.04 seconds … Most humans consider a frame rate of 24 fps acceptable to replicate real, smooth motion as would be observed naturally with one's own eyes.”);  
(d) the rendering station is configured to mix-in or to composite the resulting computer-generated 3D objects with the video feed from the video camera to provide augmented reality video for (EDGE; ¶ 0087; “… an item rendered in a mixed reality scene may … be an application. … consider a card game [‘video game’] such as solitaire. A user may select a solitaire item in a mixed reality scene that, in turn, displays a set of playing cards where the cards are manipulated by issuance of … commands.”); and in which: 
(e) the camera tracking system is configured to determine the 3D position and orientation of the video camera with reference to a 3D map of the real-world, wherein the camera tracking system is configured to generate the 3D map of the real-world (EDGE; FIG. 5; ¶ 0062; “… In a commencement block 512, an application commences that processes data sufficient to render a mixed reality scene. … the application relies on information acquired by a camera. … in a pan environment block 516, a camera is used to acquire image information while panning an environment … and to provide the acquired image information … to a mapping module. … In a map generation block 520, the application relies on the mapping module to generate a map; noting that the mapping module may include instructions to perform the various mapping and tracking of FIG. 3.”), at least in part, by using the real-time 3D positioning data from the sensors (EDGE; ¶ 0094) , and in which the camera tracking system is 48 39291805.1configured to detect natural markers in the scene that have not been manually or artificially added to that scene (EDGE; FIGS. 1, 3; ¶ 0040; “The stereo initialization block 312 relies on … two frames and feature correspondences and provides an initial map. A user may cause two keyframes to be acquired for purposes of stereo initialization or two frames may be acquired automatically. Regarding the latter, such automatic acquisition may occur, … through use of … known features in an environment. … in the environment 110 …, the monitor 128 [is] recognized through pattern recognition … Once recognized, the user may be instructed to change a camera's point of view while still including the known feature(s) to gain two perspectives of the known feature(s). Where information about an environment is not known a priori, a user may be required to cause the stereo initialization block 312 to acquire at least two frames.”).
EDGE does not explicitly disclose (ii) sensors including an accelerometer and a gyro, which SCOTT discloses (SCOTT; ¶ 0043; “… a method for estimating the position and orientation (pose) of a camera [is] … augmented by … directly measuring location and orientation detecting sensors ([e.g.] accelerometers, gyroscopes, magnetometers, and GPS systems to assist in pose detection of the camera unit …) so that its location relative to the reference frame is known (determining a position and orientation inside a pre-mapped or known space).”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the markerless system of EDGE to include the sensors including an accelerometer and a gyro of SCOTT. The motivation for this modification could have been to provide an apparatus for obtaining directly measured camera location and orientation (DLMO) information, which is used to acquire an image of an environment. Various fiducials can be detected, and a camera pose can be determined using a combination of the natural fiducials and the DLMO information (SCOTT; ¶ [0022]).

    PNG
    media_image1.png
    556
    430
    media_image1.png
    Greyscale

EDGE-SCOTT do not explicitly disclose:
(iii) two witness cameras forming a stereoscopic system, in which the monoscopic video camera does not form part of the stereoscopic system, which YEATMAN discloses (YEATMAN; FIG. 2; ¶ 0046; “… one of cameras 102 [‘stereoscopic system’] is a cinema-graphic camera ("cine camera" or alternatively, "motion picture camera" or "production camera") while the other one or more cameras are … "witness" cameras, e.g., cameras 102L and 102R. The cine camera 102C [‘monoscopic video camera’] (assumed hereinbelow to be center camera 102C …) is thus used to capture images of the scene as contemplated by a director while the witness cameras are used to capture the 3D information relative to the cine camera.”); nor does EDGE-SCOTT disclose 
(b) the two witness cameras forming the stereoscopic system are fixed directly or indirectly to the video camera, which YEATMAN also discloses (YEATMAN; FIGS. 4, 5A; ¶ 0071-72; “… cameras 102 are … supported by a camera support device 110. … [a] camera support device 110 in the form of a rail system … allows cameras 102 to pan horizontally (parallel view), and to have select convergence angles … [A] camera support device 110 includes a rail 300 to which cameras 102 [are] mounted. Witness cameras 102 each include a mounting device 310 that allows for the witness cameras to be positioned along rail 300 and fixed thereto at desired positions, i.e., at a select distance DS from cine camera 102C.”), nor does EDGE-SCOTT disclose
a video flow in which the two witness cameras forming the stereoscopic system survey a scene, which YEATMAN also discloses (YEATMAN; FIGS. 5A, 5B; ¶ 0076; “… 3D system includes two witness cameras 102L and 102R, and two cine cameras 102CL and 102CR configured as a stereo camera rig 1025. This configuration allows for the stereo camera rig 102S to obtain conventional 3D stereo images while the witness cameras 102L and 102R capture the spatial data for the scene necessary for forming the point cloud or polygonal mesh and providing robust 3D stereo post-processing” ¶ 0080; “Since the witness Cameras 102L and 102R are shutter-phased with the production 3D stereo cameras, the creation of volumetric point cloud data (which is created on a frame-by-frame [‘video flow] basis) is like having a 3D scan of the scene (e.g., the set and actors therein) per frame. This animating point cloud not only records accurately the 3-space of fixed architecture, but also records the movement and position of actors and objects in motion within the scene.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the markerless system of EDGE-SCOTT to include the (iii) two witness cameras forming a stereoscopic system, in which the monoscopic video camera does not form part of the stereoscopic system and the disclosure that (b) the two witness cameras forming the stereoscopic system are fixed directly or indirectly to the video camera as well as a video flow in which the two witness cameras forming the stereoscopic system survey a scene of YEATMAN. The motivation for this modification could have been to reduce the time and expense presently associated with adding CG environments and CG characters to a 3D stereo movie as part of the movie post-processing (YEATMAN; ¶ [0008]). In light of FIG. 2 of YEATMAN, the Examiner notes that the ‘monoscopic video camera’, or ‘cine camera 102C’ as disclosed by YEATMAN, is separate and distinct from the ‘witness cameras’, or cameras 102L and 102R as further disclosed by YEATMAN.
Independent claim 25 recites similar limitations and exhibits similar scope when compared to independent claim 1; therefore, the same motivation(s) to combine references will be maintained.
Regarding claim 25, EDGE-SCOTT-YEATMAN disclose a camera tracking system, the camera tracking system 
connectable to a hand-held or portable monoscopic video camera (EDGE; FIG. 1; ¶ 0032), wherein 
two witness cameras forming a stereoscopic system, in which the monoscopic video camera does not form part of the stereoscopic system (YEATMAN; FIG. 2; ¶ 0046), are fixed directly or indirectly to the video camera (YEATMAN; FIGS. 4, 5A; ¶ 0071-72), wherein 
sensors including an accelerometer and a gyro (SCOTT; ¶ 0043) sensing over six degrees of freedom (EDGE; FIG. 3; ¶ 0047; “The camera pose update block 350, 360 … operates to solve a problem with six degrees of freedom.”) are in or attached directly or indirectly to the video camera (SCOTT; ¶ 0056; “Regardless of fusion algorithm (117) or which combination of sensors is used, … the DMLO [directly measured location and orientation sensors] attached to the camera provides a capability for (a) determining an absolute camera position and orientation in the real space and (b) a measure of relative position/orientation change between two time periods of the camera position.”) and 
provide real-time positioning data defining the 3D position and 3D orientation of the video camera, or 
enable the 3D position and 3D orientation of the video camera to be calculated (EDGE; ¶ 0094; “Tracking or sensing techniques [are] used [for] sensing movement by computing optical flow, by using … gyroscopes mounted on a camera, by using position sensors that compute the relative position of the camera … Such techniques [are] implemented by a tracking module … for generating mixed reality scenes.”), wherein the camera tracking system is configured to 
receive the real-time positioning data from the sensors (SCOTT; ¶ 0043; “… a method for estimating the position and orientation (pose) of a camera [is] augmented by … directly measuring location and orientation detecting sensors ([e.g.], accelerometers, gyroscopes, magnetometers, and GPS systems to assist in pose detection of the camera unit, which is likely attached to some other object in the real space) so that its location relative to the reference frame is known (determining a position and orientation inside a pre-mapped or known space).”); wherein the camera tracking system is 
wirelessly connectable to a rendering station (EDGE; ¶ 0076; “… camera images may be transmitted to a remote site for various processing in near real-time and geometrically located data may be stored at … remote sites. Such examples demonstrate how a system may operate to render a mixed reality scene.” ¶ 0099), and is configured to 
wirelessly transmit real-time positioning data to the rendering station (EDGE; FIG. 1; ¶ 0032; “… the geometrically located data 130 is portable in that it can be rendered with respect to the remote environment 160, which differs from the base environment 110. In the environment 160, a user operates a handheld computing device 170 (e.g., a cell phone, wireless network device, etc.)”) …
([The remaining limitations are repeated verbatim from independent claim 1.]).
Independent claim 34 recites similar limitations and exhibits similar scope when compared to independent claim 1; therefore, the same motivation(s) to combine references will be maintained.
Regarding claim 34, EDGE-SCOTT-YEATMAN disclose a markerless method (EDGE; ¶ 0027) for mixing or compositing real-time, computer generated 3D objects and a video feed (EDGE; ¶ 0019) from a hand-held or portable monoscopic video camera (EDGE; FIG. 1, ‘handheld computing device 170’; ¶ 0032), to generate augmented reality video for TV broadcast, cinema or video games (EDGE; ¶ 0087), in which: 53 39291805.1
(a) sensors, including an accelerometer and a gyro (SCOTT; ¶ 0043) sensing over six degrees of freedom (EDGE; FIG. 3; ¶ 0047; “The camera pose update block 350, 360 … operates to solve a problem with six degrees of freedom.”), in or attached directly or indirectly (SCOTT; ¶ 0056) to the hand-held or portable video camera (EDGE; FIG. 1; ¶ 0032) provide real-time positioning data defining the 3D position and 3D orientation of the video camera, or enabling the 3D position and 3D orientation of the video camera to be calculated, and the sensors output the real-time positioning data to a camera tracking system (EDGE; ¶ 0094); 
(b) two witness cameras forming a stereoscopic system are fixed directly or indirectly to the video camera (YEATMAN; FIG. 2; ¶ 0046; FIGS. 4, 5A; ¶ 0071-72); 
(c) a rendering station in wireless connection (EDGE; ¶ 0099) with the camera tracking system (EDGE; FIG. 3; ¶ 0039; ¶ 0094) receives and uses real-time positioning data to then automatically create, recall, render or modify computer generated 3D objects (EDGE; FIGS. 1, 3; ¶ 0048); … ([The remaining limitations are repeated nearly verbatim from claim 1.]).
Regarding claim 3, EDGE-SCOTT-YEATMAN disclose the system of Claim 1, in which the sensors include a magnetometer measuring absolute heading in 3D (SCOTT; ¶ 0043; “… a method for estimating the position and orientation (pose) of a camera … augmented by … directly measuring location and orientation detecting sensors ([e.g.] accelerometers, gyroscopes, magnetometers, and GPS systems to assist in pose detection of the camera …) so that its location relative to the reference frame is known (determining a position and orientation inside a pre-mapped or known space).” ¶ 0045; “In conjunction with these optical tracking methods we describe integration of algorithms for the determination of pose using inertial, magnetic and GPS-based measurement units that estimate three orthogonal axes of rotation and translation. Devices of this type are commercially available [and] accurate … to sub-degree orientation accuracy and several-centimeter location accuracy so they can be used to relate one camera image location to another by physical track measurement.”), and hence the sensors sense over nine degrees of freedom ([The Examiner notes that, as per the instant specification, a 9DOF sensor includes “a gyroscope, magnetometer and accelerometer” {¶ 0156, pre-grant publication}. Noting this, the Examiner asserts that the ‘9DOF’ has been disclosed by the prior art references in that its constituent parts have been disclosed.]).
Regarding claim 9 and claim 27, EDGE-SCOTT-YEATMAN disclose the system of Claim 1 and the camera tracking system of Claim 25, in which the camera tracking system runs a fusion algorithm that combines optical flow data from the witness cameras with the real-time positioning data from the sensors (SCOTT; FIG. 1; ¶ 0047; “Directly measured location and orientation information (DLMO, 106) is derived from inertial measurement, GPS or other RF location measurement, and other location measurement from sensors (altimeters, accelerometers, gyroscopes, magnetometers, GPS systems or other acoustic or RF locator systems) [‘real-time positioning data from the sensors’]. Clusters of local features of the natural environment (corners, edges, etc.) are used in combination to form natural fiducials for pose tracking (107) [‘optical flow data from the witness cameras’]. These natural fiducials can be extracted using a variety of computer vision methods, … and can be identified and localized …” ¶ 0049; “The DLMO detecting sensors are used between camera views with identifiable … natural fiducials (not identifiable due to imaging defects like camera blur or low lighting, or just because the view does not contain any pre-mapped fiducials). The DMLO unit (106) may use a number of sensors that can collectively be fused by a software estimator [‘runs a fusion algorithm’ that ‘integrates outputs’] to provide an alternative means of camera location [‘determine the position and orientation of the body’]. … all … sensors have estimation defects which can … be mitigated [‘re-calibrate all the sensors’] by sensor fusion methods including … Extended Kalman Filtering … that combines the sensor measurement based on each's strengths and weaknesses:”).
Regarding claim 10, EDGE-SCOTT-YEATMAN disclose the system of Claim 9 in which the fusion algorithm is based on an Extended Kalman Filter prediction/correction technique to integrate outputs from, and to re-calibrate, all the sensors (SCOTT; ¶ 0049), selected from a group including an accelerometer, a gyroscope, a magnetometer(SCOTT; ¶ 0050; “… such a sensor fusion, FIG. 2 shows a combination of GPS (112), … accelerometers (115), gyroscopes (114), and magnetometer (113) which in 2009 can be packaged into a box …”) to determine the position and orientation of the body (SCOTT; ¶ 0049).
Regarding claim 15 and claim 28, EDGE-SCOTT-YEATMAN disclose the system of Claim 1 and the camera tracking system of Claim 25, in which the camera tracking system is portable (EDGE; ¶ 0075; ‘portable … device (e.g., laptop computer)’).
Regarding claim 18, EDGE-SCOTT-YEATMAN disclose the system of Claim 1 that enables real-time, continuous surveying of the scene to generate a more complete point cloud defining the scene (YEATMAN; ¶ 0080; “… cameras 102 [are] in wireless communication to sync up all camera shutters. Post-processing … is then used to connect the cine camera view to the point cloud data, which is taken from a different perspective. Since the witness Cameras … are shutter-phased with the production 3D stereo cameras, the creation of volumetric point cloud [‘generate … point cloud’] data (which is created on a frame-by-frame basis [‘real-time, continuous’]) is like having a 3D scan of the scene [‘surveying of the scene’] (e.g., the set and actors therein) per frame. This animating point cloud not only records accurately the 3-space of fixed architecture, but also records the movement and position of actors and objects in motion within the scene.”).
Regarding claim 26, EDGE-SCOTT-YEATMAN disclose the camera tracking system of Claim 25, in which the pair of stereoscopic witness cameras provide images, and in which software executing on the camera tracking system processes the images (EDGE; ¶ 0074) and, even with the body not being moved at all, generates an instant 3D point cloud (EDGE; ¶ 0139; “… making a 3D stereo image or a 3D stereo movie (i.e., a sequence of 3D stereo images) using the point cloud data, range data, or an image-based displacement map. FIG. 17 sets forth a flow diagram of [a] method of forming 3D stereo image or movie. In step 601, the point cloud data and the camera positions used to obtain the point cloud data are provided. Then, in step 602, first and second virtual camera positions are selected, thereby defining a 3D stereo pair. This replicates a stereo rig and allows for arbitrary 3D virtual filming of the scene as a post-processing step. This step 602 is schematically represented in FIG. 18, which shows a point cloud PC and first and second virtual cameras CV1 and CV2.”).
Regarding claim 33, EDGE-SCOTT-YEATMAN disclose the camera tracking system of Claim 25, wherein the system is configured to:
use that real-time positioning data automatically to create, (EDGE; FIGS. 1, 3; ¶ 0048);
mix-in or to composite the resulting computer-generated 3D objects with the video feed from the video camera to provide augmented reality video for (EDGE; ¶ 0087).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Osterhout et al. (U.S. PG-PUB 2011/0214082, 'OSTERHOUT').
Regarding claim 2, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the monoscopic video camera includes an eyepiece, which OSTERHOUT discloses (OSTERHOUT; FIGS. 21-22; ¶ 0135; “… augmented reality eyepiece 2100 includes a frame 2102 and left and right earpieces or temple pieces 2104. … The front portion of the frame [is] used to mount a camera … 2130 …”), nor do EDGE-SCOTT-YEATMAN explicitly disclose that the system is configured such that the mixed-in or composited computer-generated 3D objects with the video feed from the video camera are streamed wirelessly to the monoscopic video camera and are displayed by the eyepiece, which OSTERHOUT discloses (OSTERHOUT; FIG. 6; ¶ 0150; “… the eyepiece 600 [has] a see-through or translucent lens 602. A projected image 618 [is] seen on the lens 602. … the image 618 that is being projected onto the lens 602 [is] an augmented reality version of the scene [‘mixed-in or composited computer-generated 3D objects’] that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward-facing camera embedded in the eyepiece … that images what the wearer is looking and identifies the location/POI. … the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses. … the video output may be streamed [‘streamed wirelessly’] to the virtual screen seen by the user [‘displayed by the eyepiece’]. The video output [‘video feed from the video camera’] may thus be used to help determine the user's location … Other detection technologies, such as GPS, RFID, manual input … may be used to determine a wearer's location.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclosure that the monoscopic video camera includes an eyepiece, wherein the system is configured such that the mixed-in or composited computer-generated 3D objects with the video feed from the video camera are streamed wirelessly to the monoscopic video camera and are displayed by the eyepiece of OSTERHOUT. The motivation for this modification could have been to implement an augmented reality goggle/eyepiece that uses location or identification data from a database that may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen. This is useful for providing wayfinding services to a user in an intuitively visual modality.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Yerli (U.S. PG-PUB 2013/0215229, 'YERLI').
Regarding claim 4, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the sensors include a 3D range sensor, which YERLI discloses (YERLI; ¶ 0064, 0071-72).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclosure that the sensors include a 3D range sensor of YERLI. The motivation for this modification could have been to implement a depth sensor to supplement the monoscopic video feed to convey a sense of depth, imparting an immersive 3-D augmented reality experience.
Regarding claim 13, EDGE-SCOTT-YEATMAN-YERLI disclose the system of Claim 4 in which the 3D range sensor is used to enhance the accuracy of a depth measurement associated with a reconstructed 3D point(YERLI; ¶ 0061).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT, YEATMAN, and YERLI as applied to claim 4 above, and further in view of Girdzijauskas et al. (U.S. PG-PUB 2011/0285813, 'GIRDZIJAUSKAS').
Regarding claim 5, EDGE-SCOTT-YEATMAN-YERLI disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN-YERLI do not explicitly disclose that the depth of edges is refined by re-projecting 3D range sensor depths onto a high-resolution video feed of the monoscopic video camera, which GIRDZIJAUSKAS discloses (GIRDZIJAUSKAS; ¶ 0075-76).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN-YERLI to include the disclosure that the depth of edges is refined by re-projecting 3D range sensor depths onto a high-resolution video feed of the monoscopic video camera of GIRDZIJAUSKAS. The motivation for this modification could have been to improve the accuracy and quality of a depth map and a video frame. This may be accomplished by providing a technique allowing identification of incorrect portions in estimated or generated depth maps that can be used for the purpose of improving the accuracy and quality of the depth maps. Improving the accuracy of depth maps will alleviate artifacts that can lead to misplacement of pixels in the synthesized view. These artifacts would be especially visible around object boundaries, where a noisy cloud around the borders would become visible.
Claims 6-7 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Smith et al. (US PGPUB 2003/0076981, 'SMITH').
Regarding claim 6, EDGE-SCOTT-YEATMAN disclose the system of Claim 1, in which t(EDGE; ¶ 0040) without a separate stage of purely surveying the scene to be tracked (called 'instant survey') (EDGE; ¶ 0038), and in which surveying takes place continuously whilst the camera is being used to capture video (EDGE; ¶ 0038).
EDGE-SCOTT-YEATMAN do not explicitly disclose that the pair of stereoscopic witness cameras each provides at least 100 fps, which SMITH discloses (SMITH; ¶ 0021).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclosure that the pair of stereoscopic witness cameras each provides at least 100 fps of SMITH. The motivation for this modification could have been to provide a high frame rate to a video-processing chip. This allows for accurate surveying of a scene that may have multiple objects moving throughout the scene at rapid paces.
Regarding claim 7, EDGE-SCOTT-YEATMAN-SMITH disclose the system of Claim 6 in which the pair of stereoscopic witness cameras provide images, and in which software executing on the camera tracking system processes the images (EDGE; ¶ 0074) and, even with the body not being moved at all, generates an instant 3D point cloud (EDGE; ¶ 0139; “… making a 3D stereo image or a 3D stereo movie (i.e., a sequence of 3D stereo images) using the point cloud data, range data, or an image-based displacement map. FIG. 17 sets forth a flow diagram of [a] method of forming 3D stereo image or movie. In step 601, the point cloud data and the camera positions used to obtain the point cloud data are provided. Then, in step 602, first and second virtual camera positions are selected, thereby defining a 3D stereo pair. This replicates a stereo rig and allows for arbitrary 3D virtual filming of the scene as a post-processing step. This step 602 is schematically represented in FIG. 18, which shows a point cloud PC and first and second virtual cameras CV1 and CV2.”).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT, YEATMAN, and SMITH as applied to claim 7 above, and further in view of Zhang et al. ("A Stereo Matching Algorithm Based on Multiresolution and Epipolar Constraint", 'ZHANG').
Regarding claim 8, EDGE-SCOTT-YEATMAN-SMITH disclose the system of Claim 7; however, EDGE-SCOTT-YEATMAN-SMITH do not explicitly disclose that a depth of each pixel in the 3D point cloud is obtained using corresponding 2D texture patches obtained from each stereoscopic witness camera and an epi-polar line search algorithm, which ZHANG discloses (ZHANG; § 2.1, 3).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 7 of EDGE-SCOTT-YEATMAN-SMITH to include the disclosure that a depth of each pixel in the 3D point cloud is obtained using corresponding 2D texture patches obtained from each stereoscopic witness camera and an epi-polar line search algorithm of ZHANG. The motivation for this modification could have been to implement a fast stereo matching algorithm based on intensity correlation, epipolar constraint and multiresolution approach. To reduce the computational complexity, the resolution of the two images can be reduced to a certain degree, so the searching scope of corresponding pixels is dramatically diminished. The intensity correlation and epipolar constraint can be used to get the accurate points in correspondence in the certain searching scope.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 10 above, and further in view of Barajas et al. (U.S. PG-PUB 2007/0288414, 'BARAJAS').
Regarding claim 11, EDGE-SCOTT-YEATMAN disclose the system of Claim 10; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the Extended Kalman Filter fusion algorithm uses confidence level data, associated with the output from each sensor, when determining how to merge the data from each sensor, which BARAJAS discloses (BARAJAS; ¶ 0028; “Another approach to the problem is to use ... an extended Kalman filter to track the performance of the prediction algorithm and generate a correction factor or even directly estimate the next prediction value by using state-space representation types of models.” FIGS. 1, 4; ¶ 0031; “… a step 124 of applying multivariable sensor or data fusion to combine the first prediction and the second prediction ... the terms sensor fusion and data fusion [are] used interchangeably ... [if] more than two prediction methods [are] applied to the filtered data, multivariable sensor fusion may be applied to combine all the available predictions, taking account of their respective confidence values or uncertainties.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 10 of EDGE-SCOTT-YEATMAN to include the disclosure that the Extended Kalman Filter fusion algorithm uses confidence level data, associated with the output from each sensor, when determining how to merge the data from each sensor of BARAJAS. The motivation for this modification could have been to combine the inputs from multiple sensors (sensor fusion) in real-time.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of ZHANG.
Regarding claim 12, EDGE-SCOTT-YEATMAN disclose the system of Claim 1 in which keyframes [are] generated by the witness cameras (EDGE; ¶ 0038; “… Klein and Murray … describe a technique that uses keyframes and that splits tracking and mapping into two separate tasks that are processed in parallel threads … where one thread tracks erratic hand-held motion and the other thread produces a 3D map of point features from previously observed video frames.” ¶ 0040; “The mapping thread 310 includes a stereo initialization block 312 that may use a five-point-pose algorithm. The stereo initialization block 312 relies on … two frames and feature correspondences and provides an initial map. A user may cause two keyframes to be acquired for purposes of stereo initialization or two frames may be acquired automatically.”); however, EDGE-SCOTT-YEATMAN do not explicitly disclose that real-time images [are] computed by the processor at four different resolution levels of the witness cameras' video feed, which ZHANG discloses (ZHANG; [see § 3 for multiple resolution levels of the tow images matched to speed-up processing.]).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclose that real-time images [are] computed by the processor at four different resolution levels of the witness cameras' video feed of ZHANG. The motivation for this modification could have been that choosing four extra levels of resolution with respect to the initial resolution is a design choice that would have been obvious to a person having ordinary skill in the art, given the range provided.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT, YEATMAN, and YERLI as applied to claim 13 above, and further in view of Marvie et al. (U.S. PG-PUB 2011/0090307, 'MARVIE') and Mack (U.S. PG-PUB 2003/0202120, 'MACK').
Regarding claim 14, EDGE-SCOTT-YEATMAN-YERLI disclose the system of Claim 13; however, EDGE-SCOTT-YEATMAN-YERLI do not explicitly disclose that the 3D range sensor is used for real-time depth keying to enable dynamic occlusion, which MARVIE discloses (MARVIE; ¶ 0049).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 13 of EDGE-SCOTT-YEATMAN-YERLI to include the disclose that the 3D range sensor is used for real-time depth keying to enable dynamic occlusion of MARVIE. The motivation for this modification could have been to ensure that only the closest, non-occluded objects are rendered in each pixel of the video frame, which potentially saves computational resources by ignoring occluded objects that should be left non-rendered.
 EDGE-SCOTT-YEATMAN-YERLI-MARVIE do not explicitly disclose suppressing use of a green stage, which MACK discloses (MACK; ¶ 0155; “Depth keying can be used instead of … green screen keying to separate the subject in the 2D footage from the background. The location of the virtual camera in the 3D modeling software can be determined from an external camera measurement system instead of software based optical marker tracking.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 13 of EDGE-SCOTT-YEATMAN-YERLI-MARVIE to include the suppressing use of a green stage of MACK. The motivation for this modification could have been to implement a system for tracking the 3D position of a subject being recorded for film, video, or digital media creation. The subject may be recorded using an inexpensive 3D distance measuring system and recorder attached to a 2D film, video, or digital camera and used to create high quality composite images. The 3D information is used to generate a virtual camera and 3D geometry representing the subject in a virtual scene using a 3D graphics software package. Depth keying technology is used to separate the live action subject from the studio background. The live action subject images are projected onto the 3D geometry in the virtual scene. This is advantageous in that it obviates the need for a physical ‘green’ screen and can use the depth of an object to determine the occlusion at a given pixel in real-time.
Claims 16 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claims 1 and 25 above, respectively, and further in view of Chang et al. (U.S. PG-PUB 2009/0160852, 'CHANG').
Regarding claim 16 and claim 29, EDGE-SCOTT-YEATMAN disclose the system of Claim 1 and the camera tracking system of Claim 25; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the camera tracking system is configured to generate a uniformly distributed point cloud in the 3D map, which CHANG discloses (CHANG; ¶ 0021; “… processing module 120 arranges the point clouds together according to an appearance of the object. … processing module 120 deletes redundant points from the point clouds. … processing module 120 deletes noise points from the point clouds. … processing module 120 filters the point clouds in order to yield uniformly distributed point clouds … processing module 120 integrates the point clouds, so as to generate the integrated point cloud of the object.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 and the camera tracking system of Claim 25 of EDGE-SCOTT-YEATMAN to include the generating a uniformly distributed point cloud in the 3D map of CHANG. The motivation for this modification could have been to reduce the deleterious effects of noise and redundancy when generating point clouds in 3-D space.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Emura et al. (U.S. PGPUB 2011/0254861, 'EMURA').
Regarding claim 17, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose real-time Zoom, focus and iris settings of the video camera are measured, which EMURA discloses (EMURA; ¶ 0125; “ … image recognition section 630a [is] able to receive a user's selection for an object for which object information is displayed by means of a zoom operation, focusing operation, and aperture [‘iris’] operation.” ¶ 0246; “… the present invention is … a real-world information search system that performs intuitive control of an object for which a user wants to obtain information and the amount of such information, and can be applied to a … digital video camera …”), and used, together with the real-time positioning data (EDGE; ¶ 0094; “Tracking or sensing techniques [are] used [for] sensing movement by computing optical flow, by using … gyroscopes mounted on a camera, by using position sensors that compute the relative position of the camera … Such techniques [are] implemented by a tracking module … for generating mixed reality scenes.”), so that the 3D objects are correctly rendered in a desired location and orientation in a 3D scene (EDGE; ¶ 0036; “… a mixed reality view adaptively changes with respect to field of view (FOV) and/or view point (e.g., perspective). … when the user 107 moves in the environment, the virtual objects 132, based on geometrically located data 130, are rendered with respect to a map and displayed to match the change in the view point. In another example, the user 107 rotates a few degrees and causes the video camera (or cameras) to zoom (i.e., to narrow the field of view). … the virtual objects 132, based on geometrically located data, are rendered with respect to a map and displayed to match the change in the rotational direction of the user 107 (e.g., goggles 185) and to match the change in the field of view. … zoom actions may be manual (e.g. using a handheld control, voice command, etc.) or automatic, for example, based on a heuristic (e.g. if a user gazes at the same object for approximately 5 seconds, then steadily zoom in).”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the real-time Zoom, focus and iris settings of the video camera are measured, and used, together with the real-time positioning data, so that the 3D objects are correctly rendered in a desired location and orientation in a 3D scene of EMURA. The motivation for this modification could have been to accurately portray and superimpose virtual overlays onto a real, captured scene in real-time according to typical camera functions.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Owechko et al. (US Patent 8,553,989; 'OWECHKO').
Regarding claim 19, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose attaching rotation invariant descriptors to feature points detected in the scene to facilitate recovery of tracking, which OWECHKO discloses (OWECHKO; Col. 6, Lines 26-36; “… a method for recognizing objects automatically in colorized … (3D) point cloud data [which] can be generated using a variety of 3D sensors ... including light detection and ranging (LIDAR), 3D laser scanners, … and stereo imagers. The present invention … uses rotation-invariant shape descriptors or features that capture the geometric relationships between a single (or multiple) 3D cuboid or cylindrical region of interest (ROI) volume and an implicit geometry representation of the point cloud data.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the attaching rotation invariant descriptors to feature points detected in the scene to facilitate recovery of tracking of OWECHKO. The motivation for this modification could have been to provide a 3D object recognition system that classifies an object using expanding global region of interest geometric features, such as rotation-invariant shape descriptors.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Birtwistle et al. (U.S. PG-PUB 2008/0226123, 'BIRTWISTLE').
Regarding claim 23, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that a user can use a 3D point cloud generated by the system to define 3D masks, which BIRTWISTLE discloses (BIRTWISTLE; ¶ 0050; “… auto generating the mask from a point cloud. During the camera reconstruction process and triangulation process … 3-D features [are] produced [as] a point cloud. The point cloud [is] grouped using a segmentation process. … a group of vertices represents an object in the scene. The segmentation process can be user assisted … Following segmentation, a group of feature points and the camera are used to generate a mask.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclosure that a user can use a 3D point cloud generated by the system to define 3D masks of BIRTWISTLE. The motivation for this modification could have been to have a user intelligently exclude a region of a captured 3D scene according to a generated point cloud using masks in 3-D. It is desirable to be able to segment or highlight an aspect of a 3-D scene in order to specifically augment an aspect of that scene for a mixed reality application, while excluding non-relevant and/or background image data that does not require augmentation in a mixed reality application.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 1 above, and further in view of Birtwistle et al. (U.S. PG-PUB 2011/0242413, 'AZZOPARDI').
Regarding claim 24, EDGE-SCOTT-YEATMAN disclose the system of Claim 1; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the monoscopic video camera and a witness camera are calibrated for frame acquisition delay using a modulated light source, such as by comparing light intensity curves associated with a flashing LED, which AZZOPARDI discloses (AZZOPARDI; ¶ 0002; “The effective application of stereovision or multi-vision systems depends on the ability to generate and transmit (over a useful distance) synchronized stereo-video or multi-video signals from two or more cameras respectively.” ¶ 0005; “Trinkel at al. … describe … a … way of using cues artificially inserted into the recorded video sequences to measure and compensate for the relative lag between the said video sequences. In this case a modulated light signal … present in the field of view of both cameras is used provide a kind of time-stamp in the video sequences recorded by each.”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the system of Claim 1 of EDGE-SCOTT-YEATMAN to include the disclosure that the monoscopic video camera and a witness camera are calibrated for frame acquisition delay using a modulated light source, such as by comparing light intensity curves associated with a flashing LED of AZZOPARDI. The motivation for this modification could have been to provide a system and a method for ensuring precise synchronization of high-speed stereovision systems.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EDGE in view of SCOTT and YEATMAN as applied to claim 34 above, and further in view of White et al. (U.S. PG-PUB 2013/0113784, 'WHITE').
Regarding claim 35, EDGE-SCOTT-YEATMAN disclose the method of Claim 34; however, EDGE-SCOTT-YEATMAN do not explicitly disclose that the computer-generated 3D animation objects are automatically scaled to a correct size using stereoscopic algorithms, which WHITE discloses (WHITE; FIG. 4; ¶ 0053-55; “FIG. 4 illustrates [a] process of maintaining a [3-D] stereoscopic effect [‘stereoscopic algorithms’] through application of a scaling factor. In operation 402, a distance between a position of a virtual camera and the first center-of-interest 50 within a [3-D] image is determined. The position of the virtual camera may correspond to the first position 30, and the distance d may be … based on the position E and the first center-of-interest 50. … In operation 404, a scaling factor s is calculated based on the distance. … In operation 406, a parallax setting (e.g., a degree of difference between left/right eye images) associated with the second center of interest 60 is compensated by applying the scaling factor s when generating the [3-D] image to maintain the [3-D] stereoscopic effect. The parallax setting [is] compensated using a global transformation matrix (S) that incorporates the scaling factor s. The global transformation matrix (S) [is] inserted into the model view matrix multiplication chain. … inappropriate parallax (or the degree of difference between left and right eye images) for the current center of interest [is] compensated for to maintain a comfortable stereoscopic effect and to maintain the illusion of a [3-D] scene.”)
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the method of Claim 34 of EDGE-SCOTT-YEATMAN to include the disclosure that the computer-generated 3D animation objects are automatically scaled to a correct size using stereoscopic algorithms of WHITE. The motivation for this modification could have been to maintain the 3-D effect of the system by using a particular parallax setting that is appropriate for a predetermined scale of objects within the scene (WHITE; ¶ [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619